Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-15, and 17-28 are presented for examination.
Claims 1, 3, 6, 8-11, 13-15, 17, 20, 22-25, 27, and 28 are amended. 
Claims 2 and 16 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Appeal. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/24/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Claims 1 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 24 of US Patent 10, 841,222.  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 15 of the instant application merely broadens the scope of claims 1 and 24 of US Patent 10, 841,222 by eliminating the elements and their functions of the claims, and claims 1 and 15 of this instant application is therefore and obvious variant thereof.



Instant Application 15809896
US Patent No.:10,841,222 
1. method of managing packets, the method comprising: receiving, by a first routing device 





Although the conflicting claims are not identical, they are not patentable distinct from each other.
Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1 and 15 of the instant application are of the same scope of the claims 1 and 24 US Patent 10, 841,222.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3, 12-13, 15, 17 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over  Kompella (US Pub. No.:2007/177594), and further in view of Hoehne et al (US Pub. No.:2015/0085657).

As per claim 1, Kompella disclose A method of managing packets, the method comprising: 
receiving, by a first routing device comprising a plurality of interfaces, a plurality of packets from a source device via a first interface (see Fig.1A, para. 0025, a source device 12 transmits data packets to receivers 14 via routers 16; para. 0061-0062, a router 80 operates substantially similarly to routers 16, and includes multiple interfaces, see para. 0082);
generating, by the first routing device, a copy-packet of one of the plurality of packets (see para. 0025, copies of the multicast data packets are transmitted; para 0038, duplications of streams, (that is copy packets of the source packets) are generated at the router 16D in an instance of the new devices wishing to join the multicast sessions); 

transmitting, by the first routing device, the copy-packet to a second routing device via a third interface (see para. 0038, duplication of streams (that is copy of packets of the source packets) are generated for instance at the routes 16 D, in an instance of new deices wishing to join the multicast session).

Kompella however does not explicitly disclose analyzing, by the first routing device, one or more packet characteristics of a received packet of the plurality of packets; determining, by the first routing device, that the received packet is a latency-critical packet based on the analysis of the one or more packet characteristics of the received packet; generating, by the first routing device, a copy-packet of the latency-critical packet; and transmitting, by the first routing device, the latency-critical packet to a target device via a second interface;

Hoehne however disclose analyzing, by a first routing device (see Fig.1, RNC 20), one or more packet characteristics of a received packet of the plurality of packets (Fig.1, Fig.6, 0062, 0125, as shown in FIG. 6, the RNC analyze and duplicates time critical SRB messages); determining, by the first routing device, that the received packet is a latency-critical packet based on the analysis of the one or more packet characteristics of the received packet; generating, by the first routing device, a copy-packet of the latency-critical packet (see para. 0125, the RLC determines and duplicates /generates/generating time critical SRB messages  /  a copy-packet of the latency-critical packet and sends it over two different base stations NB1 and NB2); and transmitting, by the first routing device, the latency-critical packet to a target device via a second interface (see Fig.1, Fig.6, see para. 0118-0120, 0125 the RLC duplicates time critical SRB messages and sends it over two different base stations, even if the data transmission is lost or delayed on the first path via NB1, by the transmission via NB2 on a second path of the multiflow connection, the data are received by the UE 35, so that robustness is increased).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of analyzing, by the first routing device, one or more packet characteristics of a received packet of the plurality of packets; determining, by the first routing device, that the received packet is a latency-critical packet based on the analysis of the one or more packet characteristics of the received packet; generating, by the first routing device, a copy-packet of the latency-critical packet; and transmitting, by the first routing device, the latency-critical packet to a target device via a second interface, as taught by Hoehne, in the system of Kompella, so as to provide a communication mechanism in which an improved robustness of data communication can be achieved by using a multiflow connection between a network and a terminal, see Hoehne, paragraphs 40-43. 0062.

As per claim 3, the combination of Kompella and Hoehne disclose the method of claim 1.

Hoehne further disclose comprising establishing, by the first routing device, a latency-critical session in response to identifying the at least one latency-critical packet (see Fig.6, para. 0125, establishing and transmitting RLC duplicates time critical SRB messages ).  

As per claim 12, the combination of Kompella and Hoehne disclose the method of claim 4. 

Kompella further disclose wherein the first target device is a proxy device (see Fig.1A-D, para. 0028, receivers 14 interact with routers 16 via the Internet Group Management Protocol (IGMP) or some other multicasting protocol to issue multicast action requests. Receivers 14, issue a join or leave multicast action request to join or leave a multicast group, respectively / a proxy device).  

As per claim 13, the combination of Kompella and Hoehne disclose the method of claim 4. 

Kompella further disclose wherein the at least first copy-packet comprises content instructing the second routing device to transmit the at least first copy-packet to the target device (see para. 0025, Routers 16A-16F (collectively, routers 16) maintain information associating the receivers 14 with the multicast groups, and transmit copies of the multicast data packets from source device 12 to the receivers 14).  

As per claim 15, claim 15 is rejected the same way as claim 1. Kompella also disclose  A routing device (see Fig.5, router 80) comprising: a plurality of interfaces (see Fig.5, interface cards 82A-82N), wherein the routing device is configured to receive a plurality of packets from a source device (see Fig.1A, source device 12) via a first interface (see para. 0061, interface cards 82A-82N receive packets on inbound links 84A-84N) ; a processor (see Fig.5, para. 0069, control unit 94 includes one or more processors). 

As to claim 17, claim 17 is rejected the same way as claim 3.

As to claim 26, claim 26 is rejected the same way as claim 12.
As to claim 27, claim 27 is rejected the same way as claim 13.


Claim(s) 4-7 and 18-21 are rejected under 35 U.S.C. 103 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), and further in view of Menon et al. (US Pub. No.: 2017/0346709).

As per claim 4, the combination of Kompella and Hoehne disclose the method of claim 1.

The combination of Kompella and Hoehne however does not explicitly disclose transmitting, by the first routing device, a request for a service for packet transmission to the second routing device via the third interface.  

Menon however disclose transmitting, by a first routing device, “a request for a service” for packet transmission to a second routing device via a third interface (see para. 0091-0093, a first routing device  sends packets to make requests of a service to a second routing device via a third interface, see also para. 0025).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of transmitting, by a first routing device, “a request for a service” for packet transmission to a second routing device via a third interface, as taught by Menon, in the system of Kompella and Hoehne, so that time-intensive tasks can be offloaded from the forwarding path 424 and instead performed by the service path 434, see Menon, paragraphs 98-100.

As per claim 5, the combination of Kompella, Hoehne and Menon disclose the method of claim 4. 

Menon further disclose wherein the request to the second routing device for the service for packet transmission comprises an advertisement message (see Fig.17-18, Table 5, Source MAD Address & Previous Advertisement Protocol / an advertisement message, logical association with the first routing device and the second routing device).  

As per claim 6, the combination of Kompella, Hoehne and Menon disclose the method of claim 4. 

Menon further disclose wherein transmitting the at least first copy- packet to the second routing device via the third interface occurs after receiving a positive response to the request from the second routing device (see Fig.26-27, para. 0091, 0231, 0232, receiving a positive response to a message request).  

As per claim 7, the combination of Kompella, Hoehne and Menon disclose the method of claim 4. 

Menon further disclose establishing a logical connection between the first routing device and the second routing device (see para. 0066, Table 4, establishing a logical association/connection between the first routing device and the second routing device).  

As to claim 18, claim 18 is rejected the same way as claim 4.
As to claim 19, claim 19 is rejected the same way as claim 5.
As to claim 20, claim 20 is rejected the same way as claim 6.
As to claim 21, claim 21 is rejected the same way as claim 7.

Claim(s) 14 and 28 are rejected under 35 U.S.C. 1023 as being anticipated by Kompella (US Pub. No.:2007/177594), in view of Hoehne et al (US Pub. No.:2015/0085657), in view of Menon et al. (US Pub. No.: 2017/0346709), and further in view of Kaniz (US Patent No.:8,351,445).

As per claim 14, the combination of Kompella, Hoehne and Menon disclose the method of claim 4. 

The combination of Kompella, Hoehne and Menon however does not explicitly disclose generating, by the first routing device, a cryptographic signature using a cryptographic algorithm for the at least first copy-packet that uniquely identifies the first routing device to the target device.

Kaniz however disclose generating, by a first routing device, a cryptographic signature using a cryptographic algorithm for at least first copy-packet that uniquely identifies the first routing device to a target device (see Fig.6E col. 26 lines 40-54, the ESP header 210 includes a security parameters index (SPI), which, in combination with destination IP address of the IP header 206a and the ESP security protocol uniquely identifies the security association (SA) for the frame 200a. The ESP header 210 further includes a sequence number field indicating a counter value used by the sender and receiver to identify individual frames, where the sender and receiver counter values are initialized to zero when a security association is established. The payload data of the frame 200a includes an initialization vector (IV) 226 if 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of generating, by a first routing device, a cryptographic signature using a cryptographic algorithm for at least first copy-packet that uniquely identifies the first routing device to a target device, as taught by Kaniz, in the system of Kompella, Hoehne and Menon, so provide an improved network systems and methods for reducing the processing load on networked host systems, see Kaniz, column 3 lines 20-45.

As to claim 28, claim 28 is rejected the same way as claim 14.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection

Claim(s) 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kompella (US Pub. No.:2007/177594), and further in view of Mallik et al (US Pub. No.:2008/0243990).

As per claim 1, Kompella disclose A method of managing packets, the method comprising: 
receiving, by a first routing device comprising a plurality of interfaces, a plurality of packets from a source device via a first interface (see Fig.1A, para. 0025, a source device 12 transmits data packets to receivers 14 via routers 16; para. 0061-0062, a router 80 operates substantially similarly to routers 16, and includes multiple interfaces, see para. 0082);
generating, by the first routing device, a copy-packet of one of the plurality of packets (see para. 0025, copies of the multicast data packets are transmitted; para 0038, duplications of streams , (that is copy packets of the source packets) are generated at the router 16D in an instance of the new devices wishing to join the multicast sessions; 

transmitting, by the first routing device, the copy-packet to a second routing device via a third interface (see para. 0038, duplication of streams (that is copy of packets of the source packets) are generated for instance at the routes 16 D, in an instance of new deices wishing to join the multicast session).

Kompella however does not explicitly disclose analyzing, by the first routing device, one or more packet characteristics of a received packet of the plurality of packets; 
determining, by the first routing device, that the received packet is a latency-critical packet based on the analysis of the one or more packet characteristics of the received packet; 
generating, by the first routing device, a copy-packet of the latency-critical packet; 
transmitting, by the first routing device, the latency-critical packet to a target device via a second interface;

Mallik however disclose analyzing, by a first routing device (see Fig.1, a first client system / Client System 108 with the client abstraction layer 126), one or more packet characteristics of a received packet of the plurality of packets (Fig.1,  para. 0014, 0018, the client application 124 is a data gathering application, and the client application 128 is a real-time fault detection and reporting application, a critical message is time sensitive and/or contain information that cannot afford to be lost (e.g., control feedback data transmitted at an interval of 100 milliseconds or less) / analyzing, one or more packet characteristics of a received packet of the plurality of packets); determining, by the first routing device, that the received packet is a latency-critical packet based on the analysis of the one or more packet characteristics of the received packet; generating, by the first routing device, a copy-packet of the latency-critical packet (see para. see para. 0018-0019, the client abstraction layer 126 duplicates the critical message  /  a copy-packet of the latency-critical packet); and transmitting, by the first routing device, the latency-critical packet to a target device via a second interface (see Fig.1, para. 0019, once the client abstraction layer  the increased probability of a successful critical message delivery through the parallel paths, using separate interface, removes the need for message persistence as a backup, thus reducing system latency and enabling real-time or near real-time communication while providing high reliability, see also para. 0023, 0029, as the latency of duplicate critical messages varies between each communication path (e.g., the servers 102-106), it is preferable to select the first duplicate critical message received at the second client system / Client System 110 with client abstraction layer 130, thus minimizing overall communication latency).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of analyzing, by the first routing device, one or more packet characteristics of a received packet of the plurality of packets; determining, by the first routing device, that the received packet is a latency-critical packet based on the analysis of the one or more packet characteristics of the received packet; generating, by the first routing device, a copy-packet of the latency-critical packet; and transmitting, by the first routing device, the latency-critical packet to a target device via a second interface, as taught by Mallik, in the system of Kompella, so as to provide one or more duplicate copies of a critical message at a receiving client abstraction layer enables communication failure accommodation through selection from the duplicate critical messages without the large delay associated with other techniques such as persistence messages or HACMP, and single point failures may be eliminated through redundancy of duplicate critical messages, see Mallik, paragraph 0036.

As per claim 15, claim 15 is rejected the same way as claim 1 as set forth above.

Allowable Subject Matter
Claims 8-11 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469